Title: To Alexander Hamilton from William Jackson, 7 August 1797
From: Jackson, William
To: Hamilton, Alexander


Philadelphia, August 7. 1797
Dear Hamilton
Mr. Dawson (of Virginia) called upon me yesterday morning to shew to me a letter from Mr. Monroe to you, wherein he says “that if you considered his last letter as a challenge, he will frankly acknowledge that you were mistaken—that he meant not to give but to be prepared to receive one—that he admits, if any one has been injured in the correspondence between you, it has been you—and, if your letter was intended as a direct challenge, Colonel Burr is charged with his answer.”
I hold it to be a duty to say something on the subject of this letter, and to offer my opinion on the manner of treating it.
It is certainly a question of feeling which of you is to consider yourself as the Party injured by the correspondence—and Mr. Monroe may possibly think you the injured party—or, by saying so, he may endeavor to extort a direct challenge: But it by no means appears to me that you are the Person injured by the correspondence—injured you may be by his conduct—but there is not a word in his correspondence, since I became acquainted with it, which will bear that construction, or that calls for a direct challenge from you. On the other hand I declare it to be an opinion, growing out of my sense of propriety, that the man, whose sense of injury is not to be awakened by being told (as you have expressly told Mr Monroe) that the motives to his conduct have been “malignant and dishonorable” and whose resentment, after such indignity, is not to be excited by a proposal to settle the time and place of a personal meeting, is not a Person to whom I would offer a direct defiance, which might be accepted or which might be used to other purposes.
Under this impression of your situation, I am free to advise you to decline giving a direct challenge to Mr. Monroe—and to wait the effect of your publication, which will, I doubt not, be the removal of any opinion, if any such has been formed, against your official conduct.
I am, most sincerely   My dear Hamilton   Your faithful and affectionate friend
W Jackson
